DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RONALD L. RUBIN,
                             Appellant,

                                    v.

               GUARDIANSHIP OF LUCILLE ANN RUBIN,
                            Appellee.

                              No. 4D21-1963

                               [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Sarah    Willis,    Judge;     L.T.    Case     Nos.
502021MH001593XXXXNB and 502021GA0000345XXXNB.

   Abraham M. Mora, Palm Beach Gardens, for appellant.

  Peter J. Forman and Jonathan A. Galler of Gutter Chaves Josepher
Rubin Forman Fleisher Miller P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.